Boise, J.
By the contract Stephens was to haul this lumber to Portland. He could have hauled it with his own teams the same as any other product of his farm, if he had been engaged in furnishing vegetables for the Portland market. It is true that New had an interest in the lumber when it was in Portland, but he had no interest in the hauling for that was the business of Stephens alone, and it made no difference to New who paid the ferriage. Stephens and New had a common interest in the lumber when in the market prepared for sale; but they had no common interest or oblig*306ation in the manufacturing and delivery; each had his separate part to perform. Suppose New had owned one hundred thousand feet of lumber on the east bank of the Willamette river, and Stephens, being a teamster, had contracted to haul it at three dollars per thousand to Portland; if he could claim ferriage under such a contract, then he could claim it as well if he had agreed to haul for one-third or one-half of the lumber, there would be no difference in the principle.
The question now is whether, under the reservation in the deed of Stephens to Knott, Stephens would be entitled to engage in the general business of hauling for hire across said ferry. The words of the reservation are general and of the broadest signification; no limitation is specified, and if the parties had undertaken to include all ordinary business in which Stephens should engage, they could not have chosen more apt language to convey such a meaning. We are, therefore, of the opinion that the hauling of the lumber, under the circumstances shown in the report of this case, comes clearly within the meaning of the reservation, and that by its terms Stephens was entitled to have it ferried by Knott.
The judgment is reversed.